DETAILED ACTION
	The response dated 12/20/2021 has been entered and is treated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claim 9 has been amended, it is still indefinite.  As amended there is no clear transition between the preamble and the body of the claim.  Additionally, the features of the aircraft loader are still unclear as they appear to recited the intended use (of context) for the cargo slider elements but this is not clear.  Additional clarification is necessary and it is recommended to provided a transition word/phrase at the end of the preamble with the body of the claim starting on a new line to clearly delineate the preamble from the rest of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,666,127 to Guyaux.
Regarding claim 1 Guyaux discloses an aircraft loader for transferring loads into and out of an aircraft, comprising: (a) a ground-engaging frame (16); (b) a loading platform adapted to raise and lower relative to the frame (20/40); (c) wherein the loading platform comprises an upper deck having a top surface (top of 20); and (d) a plurality of static upwardly convex cargo slider elements (63) disposed on the upper deck of the loading platform to project above the upper deck to present a static support surface to support loads carried by the loading platform and facilitate movement of the loads about the loading platform.  The support surface is static as the position of the contact points between the surface and the load are fixed.

Regarding claims 3 and 11 Guyaux discloses the cargo slider elements are in the shape selected from the group including a truncated dome, a truncated dome with a base (see figure 7, in profile ball is a truncated dome and mounting plate is a base), a truncated cone, and a truncated cone with a base.
Regarding claims 4 and 12 it is noted that when the shape is not a truncate dome this claim provides no further limitation and thus is optional.  
Regarding claims 5 and 13 Guyaux discloses the aircraft slider elements having portions defining a central opening for receiving an attachment member to attach the slider elements to the deck of the loading platform (see bolts centered along one axis of 63 to connect assemblies to the deck).
Regarding claims 6 and 14 Guyaux discloses the central opening extends the full height of the slider elements (bolts pass through 63 to connect them to the deck).
Regarding claim 7 Guyaux discloses roller assemblies (53/72 in figure 11) projecting above the upper deck to support loads carried by the loading platform and facilitate movement of the loads about the loading platform.
Regarding claim 8 Guyaux discloses the roller assemblies project above the upper deck to an elevation substantially equal to or slightly above the elevation of the slider elements (see figure 6). 

Regarding claim 10 Guyaux discloses an upper surface disposed substantially parallel to the top surface of the upper deck of the loading deck to define a bearing surface for bearing against loads being transferred (see figure 1).
Regarding claim 15 Guyaux discloses a base section (see 63 with bolts adjacent ball, see figure 9) for mounting the cargo slider elements to loading platform deck.
Regarding claim 16 the claim provides no limitation when the base section is not circular as an irregular or noncircular shape does not have a diameter.

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.  Applicant argued that Guyaux’s ball units “are not static elements” and do not “present a static support surface.”  Examiner disagrees and maintains that Guyaux does disclose the claim limitations.  The fact that the balls do not move, other than to rotate, meets the requirements of “static” as claimed.  The claim language does not preclude rollers or balls so long as the elements do not move relative to the frame etc.  For instance, a roller conveyor can present a static support surface, whereas a belt .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3619